United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-345
Issued: August 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant filed a timely appeal from an October 13, 2009 merit
decision of the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established he sustained an injury in the performance of
duty on February 13, 2008.
FACTUAL HISTORY
On August 18, 2009 appellant, a 48-year-old pipe fitter, filed a traumatic injury claim
(Form CA-1) for second- and third-degree burns on his left arm that he attributed to a
February 13, 2008 incident when a pipe he was repairing “broke” and “steam flashed.”
By letter dated September 4, 2009, the Office informed appellant that he had not
submitted sufficient information to establish his claim. Appellant was asked to provide a

detailed description of how his injury occurred and a narrative medical report from his treating
physician discussing the injury.
Appellant submitted hospital records, dated December 2, 2005, signed by Dr. Christina L.
Boulton, an orthopedic surgeon, who diagnosed a second-degree burn on appellant’s left wrist.
He also submitted a note, dated September 14, 2009, in which he authorized his wife to receive
copies of his medical records and bills concerning “injuries [he] sustained on or about
November 3, 2005.”
On October 8, 2009 appellant provided a statement in which he explained that his injury
occurred in a laundry room while he was working on a high pressure steam line. He noted that
after he unscrewed the nipple, water came out of the line and burned his left arm. Appellant did
not provide a date for this alleged incident.
By decision dated October 13, 2009, the Office denied the claim because appellant failed
to establish that the alleged event occurred.
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act1 has
the burden of establishing the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.2 An injury does
not have to be confirmed by eyewitnesses in order to establish the fact that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.3 An
employee has not met his or her burden of proof of establishing the occurrence of an injury when
there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the
claim.4 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.5
ANALYSIS
Appellant attributed his alleged injury to a February 13, 2008 incident when a pipe he
was repairing “broke” and “steam flashed.” When an employee claims that he sustained an
injury in the performance of duty, he must submit sufficient evidence to establish that he

1

5 U.S.C. §§ 8101-8193.

2

D.B., 58 ECAB 464 (2007); George W. Glavis, 5 ECAB 363, 365 (1953).

3

M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); George W. Glavis, supra note 2.

4

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Gus Mavroudis, 9 ECAB 31, 33 (1956).

5

M.H., supra note 3; John D. Shreve, 6 ECAB 718, 719 (1954).

2

experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged.6 This is a question of fact that can be proven by medical or lay opinion evidence.
To support his claim, appellant submitted Dr. Boulton’s December 2, 2005 report and a
note, dated September 14, 2009, in which appellant authorized his wife to receive copies of his
medical records and bills regarding his November 3, 2005 injury. As noted above, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence,7 but
Dr. Boulton’s report pertains to a date of injury years prior to February 13, 2008 and appellant’s
September 14, 2009 note also pertains to an alleged injury of November 3, 2005, not
February 13, 2008. Thus, this evidence contradicts that the February 13, 2008 incident actually
occurred as alleged.
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one, which can be identified on visual inspection.8 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.9
In this case, however, appellant has only submitted evidence regarding a left arm burn,
which occurred years prior to the date of injury. The Board must therefore find that appellant
has not established a left arm burn on February 13, 2008.
An award of compensation may not be based on surmise, conjecture or speculation.
Because appellant did not submit sufficient evidence demonstrating the alleged February 13,
2008 incident actually occurred as alleged, the Office properly denied his claim.
CONCLUSION
The Board finds that appellant has not established he sustained an injury in the
performance of duty on February 13, 2008.

6

See E.A., 58 ECAB 677 (2007); Arthur C. Hamer, 1 ECAB 62 (1947).

7

S.P., supra note 4; Wanda F. Davenport, 32 ECAB 552 (1981).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

9

A.S., 59 ECAB ___ (Docket No. 07-1701, issued December 10, 2007); Naomi A. Lilly, 10 ECAB 560,
573 (1959).

3

ORDER
IT IS HEREBY ORDERED THAT the October 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

